Citation Nr: 0116097	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  94-25 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for a low back 
disability (chronic low back strain), currently evaluated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant served on active duty from January 1950 to 
September 1953, and from March 1954 to June 1958.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1993 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in May 
1997.

The appellant appeared at a hearing before the undersigned 
Member of the Board at the RO in September 1995, at which 
time he testified with respect to the increased rating claim 
now at issue before the Board.  A transcript of that hearing 
has been associated with the record on appeal.


FINDINGS OF FACT

1.  The appellant's low back disability is manifested by 
complaints of chronic pain with related impairment in range 
of motion due to pain, with some signs of nerve root 
irritation in the right leg, but with no evidence of 
"pronounced" intervertebral disc disease of the lumbar 
spine as shown by sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

2.  The evidence in this case does not reflect that the 
appellant's low back disability is exceptional or unusual so 
as to require referral for extraschedular consideration by 
designated authority.

CONCLUSIONS OF LAW

1.  The appellant's low back disability is no more than 40 
percent disabling pursuant to the schedular criteria.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic 
Code 5295 (2000).

2.  Application of the extraschedular provisions is not 
warranted in this case.  38 C.F.R. § 3.321(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The appellant has been service connected for a low back 
disability (originally described as "chronic low back 
syndrome") since August 1964.  His current rating of 40 
percent has been in effect since July 1989, which was awarded 
by the RO based essentially on the results of a VA 
compensation examination conducted in September 1989.  
Clinical findings at that time were significant for marked 
spasm of the lumbar paravertebral muscles and limited range 
of motion (20 degrees on forward flexion, 8 degrees on 
backward extension, 20 degrees on lateral flexion, and 20 
degrees on rotation).  Straight leg raising was also positive 
at 20 degrees on the right and 10 degrees on the left.  The 
appellant was not wearing a back brace at the time of the 
examination or using a walking aid, but he walked with a 
slight limp.  There was, however, no evidence of atrophy, 
weakness, fasciculation, or sensory loss, and x-rays of the 
lumbar spine were interpreted as showing a negative study 
(normal alignment and disc space height with no bony lesions, 
but with minimal osteophytes along the L4 and L5 vertebral 
bodies).  Based on these findings, the appellant was 
diagnosed with chronic low back strain.

Additional evidence associated with the claims file following 
the award of the 40 percent rating included the report of 
myelogram and computerized tomography (CT) tests taken of the 
appellant's lumbar spine in November 1989.  These tests were 
interpreted as showing an essentially negative lumbar 
myelogram; the CT revealed the L3-4 disc space to be normal, 
and although there was a very mild disc bulge, mild facet 
hypertrophy and some calcification at the L4-5 level, there 
was no evidence of impingement/compression on the thecal sac 
or nerve routes.  In addition, the L5-S1 disc space appeared 
normal.

The claim on appeal was filed in July 1993; the appellant 
claimed that his low back disability had worsened since 1989 
when the 40 percent rating was awarded.  He indicated that he 
saw a chiropractor three times a week and was taking pain-
relief medication to control his symptoms.  Evidence 
submitted with the claim included chiropractic clinic reports 
showing treatment provided between March 1992 and May 1993 
for his complaints of low back pain with radicular-type 
symptoms going down into the left leg, as well as some VA 
outpatient reports dated in 1989-90, which recorded a 35-year 
history of low back pain and indicated that he was using a 
TENs unit and back corset for the last 21/2 years for pain 
relief.

In connection with his claim, the appellant was examined by 
VA for compensation purposes in September 1993.  His medical 
history was reported as significant for injuring his lower 
back in service in 1953.  He required a lengthy hospital stay 
(six months) and traction/physical therapy for treatment of 
his injury; however, he had no other medical-surgical 
intervention for his disability in the years after service.  
The appellant reported that he was currently taking Motrin 
for relief of his low back pain complaints.  It was also 
noted that he had a left below-the-knee amputation as a 
result of a 1963 motorcycle accident, and that as a result, 
he wore a prosthesis and walked with a cane.  Clinical 
examination of the appellant disclosed that he had no 
kyphosis, scoliosis or deformity.  However, he had some 
tenderness at the L4-5 and L5-S1 disc spaces.  Range of 
motion testing was not completed due to the appellant's 
amputation and ability to stand only with the assistance of 
the cane.  Based on these findings, the examiner diagnosed, 
"[l]ower back syndrome since 1953."  X-rays taken in 
connection with the 1993 examination were interpreted as 
showing generalized osteopenia and minimal osteophytes at L4 
and L5.

As noted above, the Board remanded this case in May 1997 for 
additional development, to include a new VA compensation 
examination with range of motion testing.  Additional 
evidence submitted as a result of the Board's remand included 
VA and private treatment records dated from 1993 to 1996.  
Most of these records showed treatment for unrelated 
disorders, but a VA outpatient reports dated in March 1995 
and June 1995 indicated that he was seen for complaints of 
chronic low back pain, with left-sided radicular symptoms 
noted on the report dated in June 1995.  X-rays taken of his 
lumbar spine in March 1995 were interpreted as showing mild 
generalized osteoarthritic spurring involving the vertebral 
endplates, although he had normal alignment of the spine and 
preserved disc spaces.  Private medical reports from a Dr. 
Leff disclosed treatment on a number of occasions in 1993 and 
1994 for chronic low back pain with left sciatic nerve pain; 
a report dated in July 1993 indicated that he had a grossly 
intact neurologic examination with good strength in the 
proximal left lower extremity and normal strength in the 
right lower extremity, while an August 1993 report noted that 
he had some tenderness in the lumbar spine, although Dr. Leff 
stated at that time that x-rays and a bone scan had not 
revealed any abnormalities.

The above-cited VA compensation examination was conducted in 
January 1998.  The claims folder was made available to the 
examining orthopedic physician and it is clear from review of 
the report that the examiner reviewed the pertinent medical 
history contained in the claims folder.  On examination, the 
appellant complained of chronic low back pain, with right-
sided radicular-type symptoms, with aggravation of his pain 
caused by walking and activity, to include lifting anything 
weighing more than 10 pounds.  He indicated that hot tub 
soaks and rest relieved his pain.  His vocational history was 
significant for unemployment since 1992 on account of being 
on Social Security disability for his lung cancer.  
Previously, he had sold cars for a few years after a period 
of long-term employment (20 years) as a machinist and 
designer.

The examiner indicated that the appellant's low back 
disability was aggravated by the physical limitations and 
problems he experienced due to his amputated left leg, with 
associated staph infection, and by his lung cancer condition, 
which involved radiation treatment.  Clinically, the 
following physical examination findings were reported:

[The appellant] walks with a cane in his 
right hand.  This would be for his left 
below-knee amputation.  He is in some 
degree of pain, and it is apparent that 
some of his pain comes from his back.  He 
was able to walk on tiptoe and on his 
heels, relative to the right leg.  The 
right knee and ankle jerks were brisk and 
present.  He has normal sensation in his 
right lower extremity.  Straight-leg 
raising on the right was 60 degrees with 
some discomfort in the back.  Straight-
leg raising on the left was 80 degrees.  
Examination of the back revealed that he 
had normal lumbar lordosis, no postural 
deformities.  He had no muscle guarding 
as indicated by contraction and 
relaxation, on marking time.  The range-
of-motion was forward flexion 60 degrees, 
backward extension to 30 degrees, right 
and left bending 30 degrees, rotation to 
the right and left 40 degrees.

Based on these findings, the examiner diagnosed, "[l]ow back 
pain associated at this time with some discomfort that is 
gradually escalating over the years, however, the discomfort 
is aggravated by a left below-knee amputation and lung 
cancer.  In my estimation, the low back portion of the pain 
is moderate in intensity."  The examiner added the following 
remarks in response to the Board's remand inquiries:

Answers to specific questions would 
indicate that the etiology of his low 
back condition relates to the injury in 
1954 while he was in the service.  
However, the left [below-knee amputation] 
etiology and the lung cancer etiology are 
not service connected.  The patient has 
pain and no muscle spasm, minimal 
tenderness, no guarding of the back.  
However, there are some signs of nerve 
root irritation because straight-leg 
raising on the right is limited to 45 
degrees.  The range-of-motion of the back 
is quite satisfactory for a person of 
this age.  Hence taking in to [sic] 
consideration these other factors, the 
residuals of the low back would be in the 
moderate range.

X-rays taken in connection with the 1998 examination were 
interpreted as showing a normal study of the lumbar spine; 
there was satisfactory alignment of the lumbar spine 
vertebral bodies and intervertebral disc spaces, although, as 
noted previously, he had mild anterior osteophytes at L4 and 
L5 and some calcifications in the abdominal aorta.

Analysis

The Board is satisfied that all relevant facts have been 
developed and that no further assistance is required to 
comply with 38 U.S.C.A. §§ 5103A, 5107, as amended by the 
Veterans Claims Assistance Act of 2000, Pub, L. No. 106-475, 
114 Stat. 2096 (2000).  Regarding the "duty to notify," the 
Board finds that the RO's development/notice letters, rating 
decisions and statement/supplemental statements of the case 
furnished to the appellant and his representative in 
connection with this appeal provided sufficient notice of the 
kind of information he would need to substantiate his claim.  
Furthermore, with respect to the duty to assist, the record 
reflects that the appellant has been provided medical 
examinations for his disability and development efforts have 
been completed to the extent possible to obtain relevant VA 
medical records and/or provide the appellant the opportunity 
to do either submit or authorize VA to obtain private medical 
records.  It is also not shown by the record on appeal that 
there exists any additional evidence that would be necessary 
to substantiate his claim.  Further, the RO has adjudicated 
his claim on the merits under the benefit-of-the-doubt 
standard of review.  Accordingly, the Board concludes that 
the appellant will not be prejudiced by a disposition of his 
appeal at this time.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).  Separate diagnostic codes identify the various 
disabilities; the percentage ratings are intended to 
represent average impairment in earning capacity resulting 
from disabilities and their residual conditions in civil 
occupations.  Id.  Moreover, each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

With respect to musculoskeletal joint disabilities, the Board 
must, in addition to the schedular criteria, consider the 
application of 38 C.F.R. § 4.40 (2000) regarding functional 
loss due to joint pain on use or during flare-ups, and 38 
C.F.R. § 4.45 (2000) regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  DeLuca v. 
Brown, 8 Vet. App. 202, 203 (1995) (sections 4.40 and 4.45 
make clear that pain must be considered capable of producing 
compensable disability of the joints); Quarles v. Derwinski, 
3 Vet. App. 129, 139-40 (1992) (failure to consider section 
4.40 was improper when that regulation had been made 
potentially applicable through assertions and issues raised 
in record).

Accordingly, the Board must consider whether an increased 
schedular rating for the appellant's low back disability may 
be in order, (1) pursuant to the relevant schedular criteria, 
i.e., notwithstanding the etiology or extent of his pain 
complaints, if the medical examination test results reflect 
findings which support higher ratings pursuant to the 
delineated schedular criteria; (2) pursuant to 38 C.F.R. 
§ 4.40 on the basis of additional functional loss due 
specifically to complaints of pain on use or during flare-
ups; and (3) pursuant to 38 C.F.R. § 4.45 if there is 
additional functional loss due specifically to any weakened 
movement, excess fatigability, or incoordination.

Additionally, with regard to assigning an evaluation for 
degenerative or traumatic arthritis under Diagnostic Codes 
5003 or 5010, the General Counsel has held that the Board 
must consider whether an increased schedular or separate 
rating may be in order pursuant to 38 C.F.R. § 4.59 on the 
basis of painful motion "with joint or periarticular 
pathology."  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).

With respect to the above, the General Counsel held that the 
Board's consideration of sections 4.40, 4.45 and 4.59 
depended on whether the musculoskeletal disability was rated 
under a specific diagnostic code that did not involve 
limitation of motion and where another diagnostic code based 
on limitation of motion was potentially applicable to the 
particular disability under consideration.  Id.  However, the 
General Counsel cautioned that the applicability of a 
separate or multiple rating for a musculoskeletal disability 
was subject to the limitations of 38 C.F.R. § 4.14, which 
prohibits "the evaluation of the same manifestation [of a 
disability] under different diagnoses."  Id.

The evaluation of a service-connected disability requires a 
review of a veteran's medical history with regard to that 
disorder.  38 C.F.R. § 4.2.  However, the primary concern in 
a claim for an increased evaluation is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The severity of the appellant's low back disability is 
ascertained for VA purposes by application of the criteria 
set forth in the Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2000).  A schedular rating greater than 40 percent is 
available if there are residuals of a fracture to the 
vertebra without cord involvement, but with abnormal mobility 
requiring a neck brace (jury mast) (Code 5285); if there is 
complete bony fixation (ankylosis) of the spine, either in a 
favorable or unfavorable angle (Code 5286); if there is 
favorable or unfavorable ankylosis of the lumbar spine (Code 
5289); or if the disability is manifested by "pronounced" 
intervertebral disc syndrome:  persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief (Code 5293).  The 
currently assigned rating of 40 percent under Code 5295 is 
for "severe" lumbosacral strain as manifested by listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

After review of all material issues of fact and law, the 
Board concludes that a preponderance of the evidence found 
probative to this claim is against entitlement to more than 
the currently assigned 40 percent schedular evaluation for 
the appellant's low back disability, which represents the 
maximum schedular rating under Code 5295.  Higher schedular 
ratings (above 40 percent) are clearly not in order as there 
is no competent evidence showing "pronounced" disc disease 
as manifested by demonstrable muscle spasm with little 
intermittent relief.  While the appellant has had some 
radicular-type pain associated with low back disability, the 
VA examination findings in 1989, 1993 and 1998 as well as 
radiograph, CT and myelogram test studies taken over the last 
ten years do not support a finding that he has disc disease 
to the level contemplated by the Code 5293-listed neurologic 
deficits, i.e., persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, necessary to establish entitlement to a 
higher rating (60 percent).  The 1998 VA examination 
specifically found no evidence of muscle spasm or absent 
ankle jerks.  X-rays taken in connection with this 
examination also did not show diseased disc spaces.  The 
balance of the evidence supports this finding as well, to 
include the private treatment records from Dr. Leff and the 
chiropractic records, none of which documented radicular-type 
symptoms and disc disease findings of the severity required 
to award an increased rating.

In view of the above, the Board concludes that a 
preponderance of the evidence is against a finding that the 
appellant has "pronounced" disc disease of the lumbar spine 
as that term is defined by VA regulation.

Moreover, higher ratings (above 40 percent) under other 
diagnostic criteria for the spine are clearly not in order as 
the evidence does not show that the low back disability 
involves (or ever involved, for that matter) abnormal 
mobility requiring a neck brace (Code 5285); complete bony 
fixation (ankylosis) of the spine, either in a favorable or 
unfavorable angle (Code 5286); or favorable or unfavorable 
ankylosis (Code 5289).  Ratings under Codes 5292 (limitation 
of motion of the lumbar spine), and 5295 (lumbosacral strain) 
are not applicable in this case as the maximum ratings under 
those codes are equal to or less than the 40 percent rating 
currently assigned for his back disability.

Accordingly, the Board concludes that the appellant's 
service-connected low back disability is appropriately rated 
as 40 percent disabling under Diagnostic Code 5295 for severe 
lumbosacral strain symptoms.

The appellant's complaints of pain in his back do not warrant 
an increased rating above the now assigned 40 percent 
schedular level under 38 C.F.R. §§ 4.40 and 4.45 because the 
medical evidence does not substantiate "additional" range-
of-motion loss in the low back due to pain on use or during 
flare-ups, or due to weakened movement, excess fatigability, 
or incoordination.  Indeed, although it was noted on the 
recent 1998 VA orthopedic examination that the appellant had 
pain, the examiner specifically that there his overall level 
of disability was only "moderate in intensity," which runs 
counter to a finding that he has some higher level of 
impairment above what is currently contemplated by his Code-
5295 40 percent rating - "severe" lumbosacral strain.  In 
addition, the examiner in 1998 specifically noted that he had 
some aggravating elements to his condition as manifested by 
his amputated left leg and lung cancer, neither of which he 
found to be service connected based on a complete review of 
the evidence in the claims file.  These medical findings are 
uncontradicted by any other competent evidence rebutting same, 
and therefore, they obviate against establishing proof of 
additional functional impairment under 38 C.F.R. §§ 4.40 and 
4.45.  Moreover, as it appears that his pain complaints in 
large measure supported the grant of the 1989 award of an 
increased rating under Code 5295, the Board is not persuaded 
that he has "additional" range of motion loss on use or due 
to the other aforementioned causes beyond that contemplated 
for "severe" lumbosacral strain.  Although the Board is 
required to consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1996).  Accordingly, the Board finds that 
a preponderance of the evidence is against a finding of 
"additional functional loss" in the appellant's low back 
that is evidently caused by his pain complaints or due to 
weakness or incoordination.

The Board also observes that the medical evidence on file is 
entirely bereft of any findings demonstrating that the 
appellant's low back disability involves painful motion "with 
joint or periarticular pathology."  Hence, an increased or 
separate rating for this disability under section 4.59 is not 
in order.

The Board has considered the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, for the reasons discussed 
above, the Board concludes that the currently assigned rating 
of 40 percent for the appellant's low back disability 
adequately reflects the level of impairment pursuant to the 
schedular criteria.

In particular, the Board has given consideration to 
evaluating this disability under different Diagnostic Codes.  
The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

However, in the instant case, the Board finds that Diagnostic 
Code 5295 is the most appropriate schedular criteria for the 
evaluation of the appellant's back disability.  Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

Additionally, as with the analysis provided above regarding 
the applicability of 38 C.F.R. §§ 4.40 and 4.45, there is no 
evidence of any "additional disability" associated with x-
ray findings interpreted as showing degenerative changes in 
the lumbar spine which would require consideration of a 
separate rating pursuant to Diagnostic Code 5003.  As noted 
above, the radiographic and other clinical test results 
recently obtained do not show significant abnormalities, 
which in the Board's view, demonstrate either increased 
impairment or "additional disability" to support 
entitlement to a higher disability rating above the currently 
assigned 40 percent level, which, as previously stated, is 
for a "severe" level of disability for chronic low back 
strain.

Moreover, for these reasons, the Board finds that to provide 
a separate evaluation for the appellant's radiographic 
changes would violate the anti-pyramiding provisions.  The 
evaluation of the same disability under various diagnoses is 
to be avoided under 38 C.F.R. § 4.14.  In Esteban v. Brown, 
6 Vet. App. 259, 262 (1994), the Court held that evaluations 
for distinct disabilities resulting from the same injury 
could be combined so long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.

Appellant's contentions

The appellant's contentions on appeal and Travel Board 
hearing testimony of September 1995 have been accorded 
careful and compassionate consideration; however, the Board 
concludes that the recent medical findings discussed above 
are more probative of the current level of disability.  See 
Francisco, 7 Vet. App. at 58.

It should be emphasized that the diagnoses and clinical 
findings rendered on the recent 1998 VA orthopedic 
examination are consistent with the appellant's medical 
history, described in detail above, and are essentially 
uncontradicted by any other recent medical evidence of 
record.  The appellant is not shown to be qualified to render 
a medical diagnosis or opinion.  Hence, his views as to the 
etiology of his pain complaints and/or the extent of 
functional impairment in his back are specifically outweighed 
by the medical evidence of record cited above.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay assertions 
will not support a finding on questions requiring medical 
expertise or knowledge).

Extraschedular Consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2000).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

The schedular evaluation assigned in this case for the 
appellant's back disability is not inadequate.  As these 
criteria provide a basis to award increased compensation in 
this case for this disability, it does not appear that the 
appellant has an "exceptional or unusual" disability of the 
lumbar spine.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  It is not shown by the 
evidence that the appellant has required frequent 
hospitalization in the remote or recent past for his low back 
disability.  As noted above, he has not required any 
significant medical interventions for his back disability in 
the years after service.  In addition, as the appellant 
reported that he has not worked for many years and is on 
disability from the Social Security Administration due to 
unrelated medical problems, there is no specific evidence to 
establish that he has "marked interference" in employment 
as a result of his low back disability.  Thus, in the absence 
of any evidence which reflects that this disability is 
exceptional or unusual such that the regular schedular 
criteria are inadequate to rate it, referral for an 
extraschedular rating on the basis of employment handicap is 
not in order.

Finally, and for the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule.  Gilbert, 1 
Vet. App. at 55; see also 38 C.F.R. §§ 3.102, 4.3 (2000).



ORDER

An increased rating above 40 percent for the low back 
disability is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 

